DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lopez et al (US 2014/0226131) discloses tracking user eye information including location of the screen at which the user is looking while user plays a stage of a game.  
Fan et al (US 2018/0284887) discloses an eye tracking mode, collecting a first gaze action of the eye during a predetermined time. 
None of the prior arts disclose “outputting a request to the user to describe every event that the user sees over the course of the pre-determined period of time; capturing eye tracking information, including gaze information, from the user; capturing an input response information from the user for each event including the one or more objects, one or more characters, and the stage location during the pre-determined period of time as the user processes each event in the picture” for claim 1. 
None of the prior arts disclose “outputting a request to the user to describe each dot that the user sees as the continuous line is drawn from dot to dot over the course of the pre-determined period of time or outputting a request to the user to connect each of the dots in sequential order or other predetermined order within a user's response rate of time; capturing eye tracking information, including gaze information, from the user” for claim 14.
None of the prior arts disclose “displaying one or more objects associated with (1) a first trial; (2) a second trial; and (3) a third trial, in the first trial, requesting the user to follow using each eye a stimulus using from one or more of the objects using a pattern on the display, in the second trial, requesting the user to follow the stimulus using each eye using one or more of the objects in a direction of the stimulus, and in a third trial requesting the user to follow the stimulus using each eye in an opposite direction of the stimulus” for claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486